Title: From John Adams to John Marshall, 17 July 1806
From: Adams, John
To: Marshall, John



My very dear Sir
Quincy July 17. 1806

Yesterday I received from the Post Office your obliging Letter of the Sixth of this month. It is not necessary for me to recurr to my Letter Books, and examine the few Letters I wrote to General Washington, before I assure you, that I Shalt take no offence at your inserting in your History, parts or the whole of them. They were written under great Agitation of Mind, at a time when a cruel necessity compelled me to take measures which I was very apprehensive would produce the Evils which have followed from them.
If you have detailed the Events, of the last years of General Washington’s Life, you must have run the Gauntlet’s between two infuriated factions, armed with scorpions
Incedis per ignes Suppositos cineri doloso.
It is a Period, which must however be investigated, but I am very confident will never be well understood. A first Magistrate of a great Republick with a General Officer under him, a Commander in Chief of the Army, who had ten thousand times as much Influence Popularity and Power, as himself, and that Commander in Chief So much under the influence of his second in command, the most treacherous malicious, insolent and revengeful Ennemy of the first Magistrate is a Picture which may be very delicate and dangerous to draw. But it must be drawn.
I Shall be very impatient to See the last Volumes of your History, which are not yet Arrived. There is one fact, perfectly clear and certain in my mind, which it will be difficult for posterity to believe, and that is that the measures taken by Senators, Members of the House, Some of the heads of departments, and Some officers of the Army to force me to appoint General Washington, and him induce him to accept the Appointment; proceeded not from any regard to him, or any confidence in his Character, but merely from an intention to employ him as an Engine to elevate Hamilton to the head of Affairs civil as well as military. But I am not about to write an History to you, instead of a Letter. I had much rather, at the time have resigned my Office to the general, if I could, than have appointed him in the Army.
Mrs Adams joins in the most friendly Salutations to you and to Mrs Marshall, with your Sincere Friend
J. Adams